
	
		I
		111th CONGRESS
		2d Session
		H. R. 5259
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Ms. Pingree of Maine
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require
		  preseparation counseling for members of the reserve components upon their
		  retirement or separation from service.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Access to Preseparation
			 Counseling Act.
		2.Preseparation
			 counseling for members of the reserve components
			(a)Requirement;
			 exceptionSubsection (a)(1)
			 of section 1142 of title 10, United States Code, is amended—
				(1)in the first
			 sentence—
					(A)by striking
			 Within and inserting (A) Within; and
					(B)by striking
			 of each member and all that follows through the period at the
			 end of the sentence and inserting the
			 following:
						
							of—(i)each member of the armed forces whose
				discharge or release from active duty is anticipated as of a specific date;
				and
							(ii)each member of a reserve component not
				covered by clause (i) whose discharge or release from service is anticipated as
				of a specific date.
							;
				and
					(2)in the second
			 sentence, by striking A notation of the provision of such
			 counseling and inserting the following:
					
						(B)A
				notation of the provision of preseparation
				counseling
						.
				(b)Clarification of
			 covered mattersSubsection (b)(7) of such section is amended by
			 striking from active duty.
			
